Citation Nr: 1608987	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia with gastro-esophageal reflux disease, as secondary to a service-connected left knee disability.

2.  Entitlement to an initial increased rating for left knee post-traumatic patella femoral pain syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1995 and from February 2003 to May 2004.  The Veteran also had active duty for training (ACDUTRA) from June 6, 1985 to August 10, 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2008 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in January 2015 when it was remanded for additional development.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the January 2015 remand, the Board ordered the AOJ to schedule the Veteran for a VA examination to determine the etiology of his hiatal hernia with gastro-esophageal reflux disease.  Specifically, if the examiner determined that the Veteran's hiatal hernia with gastro-esophageal reflux disease was not related to, or caused by, the medication he took for his service-connected left knee disability, whether it was at least as likely as not aggravated by the medication he took for his service-connected left knee disability.  In a May 2015 Compensation and Pension (C&P) examination report, the VA examiner opined that it was less likely than not that the Veteran's hiatal hernia was due to or the result of his service-connected left knee disability.  

However, when addressing the issue of aggravation, the examiner wrote that the Veteran's hiatal hernia "clearly and unmistakably existed prior to service" and was not aggravated beyond its natural progression by his service-connected left knee disability.  The Board notes that this opinion is not responsive to the requested question.  A new VA opinion is necessary to clarify whether the VA examiner believes that the Veteran's hiatal hernia with gastro-esophageal reflux disease clearly and unmistakably pre-existed service, and if so, what evidence this opinion is based on.  

Additionally, in the January 2015 remand, the Board ordered the AOJ to schedule the Veteran for an examination to determine the current, nature, extent, and severity of his service-connected left knee post-traumatic patella femoral pain syndrome.  While this was accomplished in May 2015, on June 4, 2015, the Veteran had left knee arthroplasty at the Cheyenne VA Medical Center.  All treatment records since the Veteran's surgery, as well as a new VA examination to evaluate the current nature, extent, and severity of the Veteran's left knee disability, is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his hiatal hernia, with gastro-esophageal reflux disease, and his service-connected left knee post-traumatic patella femoral pain syndrome, to specifically include records from June 6, 2015 to the present.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the May 2015 knee C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If the May 2015 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.

a. The examiner is asked to clarify the May 2015 opinion as to whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's hiatal hernia, with gastro-esophageal reflux disease, existed prior to the Veteran's entrance into active service.
b. If the Veteran's hiatal hernia, with gastro-esophageal reflux disease, clearly and unmistakably existed prior to service, is there clear and unmistakable evidence (obvious and manifest) that his hiatal hernia with gastro-esophageal reflux disease was NOT aggravated by active service?

c. If the hiatal hernia, with gastro-esophageal reflux disease, did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably not aggravated by service, is it at least as likely as not (a 50 percent change or greater) that it was aggravated by the medication he took for his service-connected left knee disability, to specifically include Lodine?

d. The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

e. The examiner is informed that for VA purposes, aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the baseline before the onset of the aggravation.

4. Schedule the Veteran for an examination to determine the current nature, extent, and severity of his service-connected left knee post-traumatic patella femoral pain syndrome.  A copy of this remand and the claims file must be made available to the examiner in conjunction with the examination and the examiner should indicate in the examination report that the claims folder was reviewed.  

a. Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's left knee disability should be set forth in degrees.

b. The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

5. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the VA examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


